                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES KITCHEN,


      Plaintiff,                                      Civil No. 18-cv-12430
v.                                                    Hon. Matthew F. Leitman

MARGARET NOE,

     Defendant.
__________________________________/

 ORDER (1) SUMMARILY DISMISSING COMPLAINT (ECF #1) AND (2)
  HOLDING THAT APPEAL CANNOT BE TAKEN IN GOOD FAITH

      Plaintiff James Kitchen is a Michigan inmate confined at the Gus Harrison

Correctional Facility. On August 6, 2018, Kitchen filed a pro se Complaint in this

Court pursuant to 28 U.S.C. § 1983. (See Compl., ECF #1.) The Court granted

Kitchen’s application to proceed in forma pauperis, and he is proceeding without

prepayment of the filing fee in this action pursuant to 28 U.S.C. § 1915(a)(1). (See

ECF #5.)

      In Kitchen’s Complaint, he claims that Defendant Margaret Noe, a Lenawee

Circuit Court Judge, did not fully and fairly adjudicate his state petition for a writ of

habeas corpus. (See Compl., ECF #1.) Kitchen seeks injunctive relief in the form

of an order compelling the Lenawee Circuit Court to afford him a full and fair

hearing in which he is personally present and allowed to present his factual
                                           1
contentions in support of his state habeas petition. (See id.) The Court has carefully

reviewed the Complaint, and for the reasons stated below, it DISMISSES this

action.

                                          I

      Civil complaints filed by pro se prisoners are subject to the screening

requirements of 28 U.S.C. § 1915(e)(2). See Brown v. Bargery, 207 F.3d 863, 866

(6th Cir. 2000). Section 1915(e)(2) requires district courts to screen and to dismiss

complaints that are frivolous, fail to state a claim upon which relief can be granted,

or that seek monetary relief from a defendant who is immune from such relief. See

28 U.S.C. § 1915(e)(2); see also McGore v. Wigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997). Likewise, the Court is required to dismiss a complaint seeking redress

against government entities, officers, and employees that is frivolous or malicious,

fails to state a claim upon which relief may be granted, and/or seeks monetary relief

from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b).

                                          II

      Kitchen’s claims concern the manner in which Defendant adjudicated his state

petition for a writ of habeas corpus in the Lenawee Circuit Court. He asserts that the

Defendant erroneously disposed of the petition and denied Kitchen the opportunity

to be personally present and to present his factual allegations to the state court.

However, Kitchen’s claims fail because Defendant is entitled to judicial immunity.
                                          2
      Judges are generally entitled to absolute judicial immunity on claims for

damages. See Mireles v. Waco, 502 U.S. 9, 9 (1991) (“A long line of this Court’s

precedents acknowledges that, generally, a judge is immune from a suit for money

damages”); Collyer v. Darling, 98 F.3d 211, 221 (6th Cir. 1996) (“It is well

established that judges performing adjudicatory functions are absolutely immune

from suits for money damages”). And in 1996, Congress amended Section 1983 to

extend this absolute immunity to requests for injunctive or equitable relief. See 42

U.S.C. § 1983 (“[I]n any action brought against a judicial officer for an act or

omission taken in such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief is

unavailable.”). See also Kipen v. Lawson, 57 F. App’x 691, 691 (6th Cir. 2003)

(“Absolute immunity in Bivens actions against federal judges has also been extended

to requests for injunctive relief”); Kircher v. City of Ypsilanti, 458 F.Supp.2d 439,

446-47 (E.D. Mich. 2006) (“Plaintiff contends that judicial immunity extends only

to suits for damages, while he seeks only equitable relief in his claims against the

Judicial Defendants. Plaintiff’s argument, however, overlooks an amendment to §

1983 that was enacted fully ten years ago, and which expressly precludes the award

of injunctive relief he seeks against the Judicial Defendants in this case”).

      Kitchen’s claims squarely relate to Defendant’s “adjudicatory functions”

Collyer, 98 F.3d at 221, and actions Defendant took in her “judicial capacity.” 42
                                          3
U.S.C. § 1983. Accordingly, Defendant is entitled to judicial immunity in this

action. Kitchen’s Complaint is therefore subject to summary dismissal under 28

U.S.C. § 1915A(b) because it fails to state a viable claim and seeks relief from a

defendant who is immune from such relief.

                                        III

      For all of the reasons stated above, Kitchen’s Complaint (ECF #1) is

DISMISSED pursuant to 28 U.S.C. § 1915A(b).

      The Court must next decide whether an appeal of this action would be in good

faith. See 28 U.S.C. § 1915(a)(3). See also McGore, 114 F.3d at 611. For the same

reasons that the Court dismisses the action, the Court concludes that Kitchen could

not appeal this order in good faith.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: October 9, 2018                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 9, 2018, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         4
